Citation Nr: 1325444	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  07-32 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include as secondary to service-connected disability.

2. Entitlement to service connection for chronic fatigue syndrome, to include as due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1989 to October 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2006 and January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In December 2010, the Veteran testified during a video conference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for a right knee disability, to include as secondary to service-connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The competent evidence of record does not demonstrate that the Veteran has chronic fatigue syndrome, and his reported symptoms are manifestations of his service-connected insomnia and nonservice-connected Hepatitis C.


CONCLUSION OF LAW

Service connection for chronic fatigue syndrome is not warranted. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to the issue decided herein, the record shows that an April 2005 letter informed the Veteran of the information and evidence necessary to substantiate the claim for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that VCAA notice as required by 38 U.S.C. § 5103(a) must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, notice of the requirements under Dingess was provided in an August 2006 letter after the initial unfavorable decision in March 2006.  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by re-adjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Following the issuance of the March 2006 letter, the Veteran's claim was re-adjudicated in Supplemental Statements of the Case dated in July 2007, May 2008, December 2008, and May 2010.  For these reasons, the Board finds that the duty to notify the Veteran has been satisfied with respect to the issue decided herein.  See Pelegrini, 18 Vet. App. at 120 (2004).

The Board also finds that the duty to assist the Veteran has been satisfied in this case.  The record includes service treatment records, VA examination reports, VA treatment records, private treatment records, and lay evidence.  In January 2011, the Board remanded the Veteran's claim to provide the Veteran with an additional VA examination to determine the etiology of his fatigue.  Accordingly, the Veteran was afforded a VA examination in February 2011.  The record shows the VA examiner reviewed the Veteran's claims file, to include his service treatment records, VA treatment records, and private treatment records, completed a physical examination, and provided sufficient rationale for the opinion.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds the examination and opinion of record to be sufficient and adequate for purposes of determining service connection.  In addition, the Board finds the AMC substantially complied with the January 2011 remand directives with respect to the issue decided herein.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the AVLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ asked the Veteran specific questions regarding his symptoms of and treatment for fatigue.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).  A "Persian Gulf Veteran" is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  Id.  

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2)-(5) . 

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118. Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317. The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

With claims based on undiagnosed illness, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez  v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders. 38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b). 

Section 1117(a) of Title 38 of the United States Code authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317.  Id.  

The Veteran asserts that he has chronic fatigue syndrome as the result of his active military service.  He contends that his chronic fatigue syndrome is a separate, distinct disability from his service-connected insomnia.  

A November 1989 service treatment record indicates the Veteran reported difficulty sleeping, and a November 1991 service treatment record shows that the Veteran reported fatigue and trouble sleeping.  Service treatment records do not demonstrate a specific diagnosis of chronic fatigue syndrome.  

A November 1997 VA treatment record reflects an assessment of insomnia characterized by fatigue.  In June 2005, a VA physician noted that the Veteran felt his fatigue was related to working the night shift.  A March 2006 VA treatment record indicates the Veteran felt fatigue from the medications prescribed for Hepatitis C.  A June 2006 VA treatment record shows an assessment of fatigue and insomnia.  A July 2007 VA examination report reflects a diagnosis of sleep disturbance and related fatigue.  

The record shows that the Veteran participated in the VA Persian Gulf War Registry.  The examination revealed conditions of insomnia, chronic sinusitis, and xerosis.  The examiner specifically found that the Veteran did not have a diagnosis of chronic fatigue syndrome.

In February 2011, the Veteran underwent VA examination in connection with his claim.  The Veteran reported having fatigue in 1991 after he came back from service in the Persian Gulf.  He stated that he felt tired all the time, even when he did not do anything.  The Veteran was still able to work as a machine operator despite his fatigue.  The VA examiner noted that the Veteran was service-connected for his insomnia, which was diagnosed in 1991, and that he still had a sleeping problem.  The VA examiner also noted that the Veteran had a history of restrictive lung disease and was diagnosed with Hepatitis C in 2005.  The VA examiner found that the service treatment records did not demonstrate a diagnosis of or treatment for chronic fatigue syndrome.  In addition, past VA physicians had attributed the Veteran's chronic fatigue to his Hepatitis C.  There was no history of hospitalization or surgery, no debilitating fatigue, and fatigue did not last 24 hours or longer after exercise.  Fatigue restricted the Veteran's routine daily activities by 10 percent.  The Veteran reported symptoms of frequent sleep disturbance.  The VA examiner diagnosed fatigue secondary from insomnia.  In addition, the VA examiner found the Veteran did not meet the criterion for new onset of debilitating fatigue severe enough to reduce or impair average daily activity below 50 percent of the Veteran's pre-illness activity level for a period of six months.  Further, the Veteran did not meet the criterion that other clinical conditions that may produce similar symptoms had been excluded by thorough evaluation, based on history, physical examination, and appropriate laboratory tests.  Finally, the VA examiner determined that the Veteran did not meet six out of the 10 chronic fatigue syndrome diagnostic criteria.  Based on the Veteran's history, a review of the claims file, and the service treatment records, the VA examiner opined that the Veteran had no current diagnosis of chronic fatigue syndrome and that his chronic fatigue was more likely than not related to his insomnia and Hepatitis C.

After review, the Board finds that the medical evidence of record does not support a current diagnosis of a disability for which service connection may be granted.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the veteran has the disability for which benefits are being claimed.  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Here, the Board finds it probative that the February 2011 VA examiner found the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome.  Rather, the February 2011 VA examiner diagnosed fatigue secondary from insomnia and specifically found that the Veteran's symptoms did not meet six out of the 10 chronic fatigue syndrome diagnostic criteria.  The VA examiner opined that it was more likely than not that the Veteran's chronic fatigue was related to his insomnia and Hepatitis C.  Here, the evidence demonstrates that the Veteran's fatigue is merely a manifestation of his service-connected insomnia and therefore does not warrant service connection as a separate disability.  In addition, the Veteran is not service-connected for Hepatitis C, and therefore, the Board finds there is no basis to grant service connection for chronic fatigue on a secondary basis.   

The Board is cognizant of the holding of the Court in Romanowsky v. Shinseki, No. 11-3272 (Vet. App. May 9, 2013).  In Romanowsky, the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  The Veteran filed his service connection claim for chronic fatigue syndrome in September 2006.  Upon review, the Board finds that the medical evidence does not demonstrate a diagnosis of chronic fatigue syndrome at any point prior to the filing of the September 2006 claim.  As such, the Board finds the evidence does not demonstrate a separately diagnosed disability of chronic fatigue syndrome for the purpose of service connection.

The Board also acknowledges the Veteran's assertions that he suffers from chronic fatigue syndrome and recognizes that he is competent to provide evidence about the symptoms he experiences.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board further notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder).  However, chronic fatigue syndrome is not the type of disability that is subject to lay diagnosis.  Hence, while the Veteran is competent to report the symptoms he experiences, he is not competent to diagnose chronic fatigue syndrome, as he has not been shown to have the medical training necessary to do so.  In this case, the Veteran reported his symptoms to the February 2011 VA examiner; however, after considering the Veteran's statements and performing a physical evaluation, the VA examiner diagnosed fatigue secondary to insomnia.  In addition, the clinical evidence of record does not demonstrate a diagnosis of chronic fatigue syndrome at any time prior to or during the pendency of the appeal.  The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the existence of chronic fatigue syndrome.  

Moreover, the February 2011 VA examiner's opinion is dispositive of the Veteran's claim as due to undiagnosed illness under 38 C.F.R. § 3.317.  Although the Board observes that the Veteran experiences various symptomatology, the February 2011 examiner's opinion clearly states that these symptoms are manifestations of insomnia, for which service connection is already established, and Hepatitis C, and the Veteran is being compensated for insomnia.  To the extent that the Veteran has expressed that these symptoms are chronic symptoms congruent with chronic fatigue syndrome as due to undiagnosed illness, the Board concludes that the February 2011 examiner's opinion is more persuasive, as the Veteran is without the medical expertise or training to render a competent and credible medical opinion. See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

In view of the foregoing, the Board must conclude that the preponderance of the evidence is against a finding that service connection for chronic fatigue syndrome is warranted under any theory of entitlement.  Since the preponderance of the evidence reflects that he does not have chronic fatigue syndrome, his claim cannot succeed under the theory of direct service connection.  Also, as the preponderance of the evidence shows that the Veteran's reported symptomatology is attributable to insomnia, for which service connection has already been established, and nonservice-connected Hepatitis C, there remains no additional symptomatology for which service connection may be granted under 38 C.F.R. § 3.317. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

Entitlement to service connection for chronic fatigue syndrome is denied.


REMAND

In January 2011, the Board remanded the Veteran's claim of entitlement to service connection for a right knee disability for additional development.  Specifically, the Board instructed that the AMC schedule the Veteran for a VA joints examination to determine the nature and etiology of any right knee disability.  Accordingly, the Veteran underwent VA examination in February 2011.  Physical examination revealed tenderness on the medial aspect, with no swelling, rigidity, redness, spasm, or ankylosis.  X-ray examination in March 2010 reflected a normal knee.  The VA examiner diagnosed sprain of right knee.  The VA examiner reported that although the Veteran reported having problems with right knee pain in 1987 due to running during physical training, there was no evidence in the service treatment records documenting a right knee problem.  The VA examiner also noted that the Veteran was service-connected for his left knee disability.  Upon review of the record, the VA examiner found there was no chronic disability related to the Veteran's right knee while in service and opined that it was less likely than not that the Veteran's current right knee problem was related to service or aggravated by his service-connected left knee problem.  The VA examiner also noted that X-ray examination in 2010 revealed a normal right knee. 

Upon review, the Board finds that a remand is warranted for a new examination regarding the etiology of any right knee disability diagnosed during the pendency of the appeal.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  First, the Board notes that the VA examiner based the opinion primarily on the lack of documentation of a right knee problem in the service treatment records.  However, a June 1989 service treatment record shows the Veteran reported pain in the right knee, and a July 1994 service treatment record indicates the Veteran incurred blunt trauma to the right lower leg.  In addition, an August 1996 report of medical history shows the Veteran reported swollen and painful joints and problems with a locked knee, although there was no identification of the specific knee.  As such, the Board finds the February 2011 opinion was predicated, at least in part, on an inaccurate factual basis and therefore is inadequate for purposes of determining service connection.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); Hadsell v. Brown, 4, Vet App. 208, 209 (1993).  In addition, the February 2011 VA examiner did not provide a rationale for the opinion that the Veteran's current right knee disability is not aggravated by his service-connected left knee disability or any other service-connected disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).  Further, the examiner did not address the Veteran's reports of in-service and post-service symptoms.  See Buchanan, 451 F.3d at 1337; Layno v. Brown, 6 Vet. App. at 469.   

For these reasons, the Board finds that the February 2011 VA examination and opinion are inadequate for adjudication purposes.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr, 21 Vet. App. at 311.  As such, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to afford the Veteran an additional VA examination with respect to his service connection claim for a right knee disability.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. § 3.159. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record any post-February 2011 VA treatment records showing treatment for a right knee disability.  All actions to obtain the requested records should be documented fully in the claims file.  If they cannot be located or no such records exist, the Veteran should be notified in writing.

2. Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any right knee disability.  The claims file and a copy of this Remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  After a review of the record, to include the service treatment records, previous VA examinations and opinions, and with consideration of the Veteran's lay testimony, the examiner should answer the following questions:

Is it at least as likely as not (50 percent or greater probability) that any right knee disability diagnosed during the pendency of the appeal, to include degenerative joint disease, synovitis, and right knee strain, is related to the Veteran's active military service?  The VA examiner should note the specific documentation in the service treatment records showing complaints of and treatment for right knee pain.

Is it at least as likely as not (50 percent or greater degree of probability) that any current right knee disability was caused or aggravated by his service-connected left knee disability or any other service-connected disability?  

Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3. Then, re-adjudicate the claim of entitlement to service connection for a right knee disability, to include as secondary to service-connected disability.  If any of the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
D. HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


